Case: 1:19-cv-01159-CAB Doc #: 35 Filed: 01/13/20 1 of 11. PageID #: 329




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION



 NADINE BECHTEL,                              )      CASE NO. 1:19CV1159
                                              )
                        Plaintiff,            )      JUDGE CHRISTOPHER A. BOYKO
                                              )
                vs.                           )      OPINION AND ORDER
                                              )
 CITY OF EASTLAKE, OHIO, et al.,              )
                                              )
                        Defendants.           )


 CHRISTOPHER A. BOYKO, J.:

        This matter comes before the Court upon Defendants’ Motion (ECF DKT #6) to

 Dismiss, and also following the Oral Hearing conducted on November 20, 2019, on the

 question of standing. For the following reasons, the captioned case is dismissed.

                                     I. BACKGROUND

        On May 20, 2019, Plaintiff Nadine Bechtel filed a Verified Complaint alleging

 violation of her rights under the First, Fourth and Fourteenth Amendments to the United

 States Constitution by Defendants, City of Eastlake, Ohio and Judson Hawkins (the Eastlake

 Prosecutor) in his individual capacity.

        Plaintiff alleges that on May 2, 2019, the City of Eastlake and the Lake Humane
Case: 1:19-cv-01159-CAB Doc #: 35 Filed: 01/13/20 2 of 11. PageID #: 330



 Society executed a search and seizure warrant at 36370 Vine Street, Eastlake, Ohio. An

 organization named “Animal Rescue Center” operates an animal rescue at the Vine Street

 address. At the time, Plaintiff was the director of Animal Rescue Center. According to the

 Complaint, the warrant authorized “any humane agent or other Law Enforcement Officer of

 Lake County, Ohio” to search and seize property including live animals. Among the animals

 seized was Plaintiff’s cat, “Prince Michael.” Plaintiff contends that she has a property interest

 in her cat and that Defendants violated her property rights secured by the Fourth Amendment

 to the United States Constitution.

        In the second count of the Complaint (erroneously designated as Count IV), Plaintiff

 alleges that Defendants failed to provide her an R.C. § 959.132 probable cause hearing

 regarding the seizure of her cat, thereby depriving Plaintiff of her due process rights secured

 by the Fourteenth Amendment to the United States Constitution.

        In the third count of the Complaint (erroneously designated as Count VIII), Plaintiff

 alleges that Defendants unlawfully delegated prosecutorial duties to private attorneys

 employed by the Lake Humane Society. Plaintiff specifically alleges that Defendants

 illegally delegated the mandated duties and obligations of the City of Eastlake Prosecutor

 Judson Hawkins to criminally prosecute crimes occurring in the City of Eastlake to private

 attorneys employed by private corporations that have no humane agent employed by said

 corporations.

 This conduct violated Plaintiff’s fundamental First Amendment right of access to the courts.

        Along with her Complaint, Plaintiff filed a Motion for Temporary Restraining Order

 (ECF DKT #2). Upon consideration of the relevant statutory language, Plaintiff’s verified


                                                -2-
Case: 1:19-cv-01159-CAB Doc #: 35 Filed: 01/13/20 3 of 11. PageID #: 331



 allegations and the affidavits of Defendant Hawkins and Attorney Jeffrey Holland, the Court

 denied injunctive relief and determined that Plaintiff offered no clear and convincing

 evidence that she was likely to succeed on the merits, that she faced the threat of irreparable

 harm or that she was entitled to prospective extraordinary relief. (Opinion and Order, ECF

 DKT #8).

        In their Motion to Dismiss (ECF DKT #6), Defendants seek dismissal of Plaintiff’s

 Complaint in its entirety for failure to state a claim under Fed.R.Civ.P. 12(b)(6). Defendants

 also argue that this Court should abstain so as not to interfere with ongoing state criminal

 proceedings. Younger v. Harris, 401 U.S. 37 (1971). In addition, Defendants contend that

 Plaintiff’s claims against Defendant Hawkins in his role as municipal prosecutor are barred by

 the Eleventh Amendment.

        In their Motion for Leave to File Amended Answer (ECF DKT #19), Defendants

 presented the Court with records purportedly calling into question Plaintiff’s standing to

 litigate this matter. Specifically, Defendants offered adoption records for “Prince Michael”

 and submitted that Plaintiff was not the owner of the cat at the time of the search of the

 Animal Rescue Center. Consequently, Plaintiff lacked standing to claim Fourth Amendment

 protection. In order to address Defendants’ assertions, the Court ordered briefing and

 scheduled an oral hearing.

                                II. LAW AND ANALYSIS

 Fed.R.Civ.P. 12(b)(6) Standard of Review

        “In reviewing a motion to dismiss, we construe the complaint in the light most

 favorable to the plaintiff, accept its allegations as true, and draw all reasonable inferences in


                                                 -3-
Case: 1:19-cv-01159-CAB Doc #: 35 Filed: 01/13/20 4 of 11. PageID #: 332



 favor of the plaintiff.” Directv, Inc. v. Treesh, 487 F.3d 471, 476 (6th Cir. 2007). Factual

 allegations contained in a complaint must “raise a right to relief above the speculative level.”

 Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007). Twombly does not “require heightened fact

 pleading of specifics, but only enough facts to state a claim to relief that is plausible on its

 face.” Id. at 570. Dismissal is warranted if the complaint lacks an allegation as to a necessary

 element of the claim raised. Craighead v. E.F. Hutton & Co., 899 F.2d 485 (6th Cir. 1990).

 The United States Supreme Court, in Ashcroft v. Iqbal, 556 U.S. 662 (2009), discussed

 Twombly and provided additional analysis of the motion to dismiss standard:

             In keeping with these principles a court considering a motion to
             dismiss can choose to begin by identifying pleadings that, because
             they are no more than conclusion, are not entitled to the assumption
             of truth. While legal conclusions can provide the framework of a
             complaint, they must be supported by factual allegations. When there
             are well-plead factual allegations a court should assume their veracity
             and then determine whether they plausibly give rise to an entitlement
             to relief. Id. at 1950.

        When a court is presented with a Rule 12(b)(6) motion, it may consider the complaint

 and any exhibits attached thereto, public records, items appearing in the record of the case and

 exhibits attached to defendant’s motion to dismiss so long as they are referred to in the

 complaint and are central to the claims contained therein. See Amini v. Oberlin Coll., 259

 F.3d 493, 502 (6th Cir. 2001).

 Standing

        Article III standing for constitutional challenges necessitates its own discrete analysis.

 The Constitution limits federal court jurisdiction to actual “cases” or “controversies.” U.S.

 Const., art. III, § 2, cl. 1. Standing to sue is one aspect of the case-or-controversy

 requirement. Arizonans for Official English v. Arizona, 520 U.S. 43, 64 (1997).          In order to

                                                 -4-
Case: 1:19-cv-01159-CAB Doc #: 35 Filed: 01/13/20 5 of 11. PageID #: 333



 assert constitutional standing a plaintiff must have “‘such a personal stake in the outcome of

 the controversy’ as to warrant [their] invocation of federal-court jurisdiction and to justify

 exercise of the court's remedial powers on [their] behalf.” Warth v. Seldin, 422 U.S. 490,

 498–99 (1975) (quoting Baker v. Carr, 369 U.S. 186, 204 (1962)). Plaintiff bears the burden

 of establishing standing. Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 (1992). “To

 satisfy Article III’s standing requirements, a plaintiff must show: ‘(1) [he] has suffered an

 ‘injury-in-fact’ that is (a) concrete and particularized and (b) actual or imminent, not

 conjectural or hypothetical; (2) the injury is fairly traceable to the challenged action of the

 defendant; and (3) it is likely, as opposed to merely speculative, that the injury will be

 redressed by a favorable decision.’” Soehnlen v. Fleet Owners Ins. Fund, 844 F.3d 576, 581

 (6th Cir. 2016); Loren v. Blue Cross & Blue Shield of Mich., 505 F.3d 598, 606–07 (6th Cir.

 2007); Friends of the Earth, Inc. v. Laidlaw Envtl. Servs., 528 U.S. 167, 180–81(2000). “For

 an injury to be particularized, ‘it must affect the plaintiff in a personal and individual way.’”

 Soehnlen, 844 F.3d at 581-82; see also Valley Forge Christian Coll. v. Americans United for

 Separation of Church & State, Inc., 454 U.S. 464, 472 (1982) (standing requires that the

 plaintiff “personally has suffered some actual or threatened injury”).

        The Court is cautiously mindful of the “longstanding principle of judicial restraint

 [requiring] that courts avoid reaching constitutional questions in advance of the necessity of

 deciding them.” Lyng v. Northwest Indian Cemetery Protective Assn., 485 U.S. 439, 445

 (1988). Moreover, “[to] ensure a case remains ‘fit for federal-court adjudication,’ the parties

 must have the necessary stake not only at the outset of litigation, but throughout its course.”

 Arizonans for Official English, 520 U.S. at 67.


                                                 -5-
Case: 1:19-cv-01159-CAB Doc #: 35 Filed: 01/13/20 6 of 11. PageID #: 334



           The Court emphasizes that Article III standing is an indivisible element of federal

 court subject matter jurisdiction. Want of subject matter jurisdiction cannot be waived by the

 parties and may be addressed by the Court on its own initiative at any stage of the

 proceedings. Fed.R.Civ.P. 12(b)(1) and 12(h)(3); Clark v. Paul Gray, Inc., 306 U.S. 583

 (1939); Curry v. U.S. Bulk Transport, Inc., 462 F.3d 536, 540 (6th Cir. 2006). The burden

 rests upon Plaintiff at all times to affirmatively establish that this Court possesses subject

 matter jurisdiction over the case or controversy. See e.g., Thomson v. Gaiskill, 315 U.S. 442

 (1942).

           On October 8, 2019, the Court ordered Plaintiff to show cause in writing why the

 captioned case should not be dismissed for lack of Article III standing. (ECF DKT #20).

 Plaintiff responded with an affidavit and two exhibits which she contended establish her

 ownership of Prince Michael. (ECF DKT #21). According to Plaintiff’s affidavit and

 likewise her testimony at the November 20, 2019 hearing, Plaintiff adopted Prince Michael on

 June 7, 2018 and had Prince Michael vaccinated for rabies on August 31, 2018. The Rabies

 Vaccination Certificate provided by Plaintiff identifies Plaintiff as the “Owner.” (ECF DKT

 #21-3).

           Defendants replied to Plaintiff’s submission and offered a copy of an email from

 Porter Pet Hospital where Prince Michael was vaccinated. (ECF DKT #22-3). The email

 recites: “The second document appears to be the same one we signed only altered to then

 have Nadine’s name and address. We never saw the cat under Nadine’s personal account,

 only under the rescue and we never changed the certificate.” (Id.). Defendants contend that

 Plaintiff “whited out” the Owner’s name to mislead the Court as to ownership of the cat.


                                                 -6-
Case: 1:19-cv-01159-CAB Doc #: 35 Filed: 01/13/20 7 of 11. PageID #: 335



        Plaintiff testified that she often takes a number of animals to the veterinarian for

 vaccinations and that the veterinarian routinely issues all the rabies certifications in the name

 of Animal Rescue. Plaintiff continued that it was her common practice, and that she advised

 adopters to change the certification so that authorities would not turn to Animal Rescue if

 there were a subsequent issue with vaccinations. Plaintiff insisted that she owned Prince

 Michael at the time of the search; that she changed the ownership information on the

 certification accordingly; and that she paid for the vaccinations with Animal Rescue’s credit

 card but reimbursed the cost for Prince Michael’s treatment.

        Officer Brianna Fawcett from the Eastlake Police Department took the stand and

 testified that she executed the search warrant at the Animal Rescue Center on May 2, 2019.

 The cat identified as Prince Michael was there in a cage and appeared to be in the same

 condition as all the other animals, even though Plaintiff allegedly had adopted him on June 7,

 2018. Among the documents seized that day, however, Officer Fawcett did not find any

 documents for Prince Michael bearing Plaintiff’s name.

        Plaintiff testified that Prince Michael was at the Animal Rescue Center because she

 was away from her home for a few days and there were water problems at her residence.

 Also, Plaintiff stated that she brought Prince Michael there for photographs to be taken. The

 photographer surprised her with a collage of Prince Michael’s photos for Plaintiff’s birthday.

        Ultimately, Plaintiff admitted that she forfeited her rights to Prince Michael and to all

 of the animals seized on May 2, 2019. Plaintiff entered a no contest plea with an assertion of

 innocence in Willoughby Municipal Court on October 29, 2019. Plaintiff was convicted, was

 given a suspended jail sentence and was prohibited from owning, caring for, possessing or


                                                -7-
Case: 1:19-cv-01159-CAB Doc #: 35 Filed: 01/13/20 8 of 11. PageID #: 336



 residing with any animal.

        Each element of standing “must be supported in the same way as any other matter on

 which the plaintiff bears the burden of proof, i.e., with the manner and degree of evidence

 required at the successive stages of the litigation.” Lujan, 504 U.S. at 561. At best, the

 evidence in support of and contrary to Plaintiff’s ownership of the seized cat, Prince Michael,

 is in equipoise. Therefore, Plaintiff has failed to satisfy the burden of proof necessary to

 establish standing sufficient to justify federal court jurisdiction over her Fourth Amendment

 violation claim.

 Due Process

        In the second count of Plaintiff’s Complaint, Plaintiff alleges: “The failure of

 Defendants to provide an R.C. 959.132 probable cause hearing on the seizure of her cat,

 violates her rights to due process.” (ECF DKT #1, ¶36). However, the factual recitations of

 the Complaint state in pertinent part: “On May 3, 2019 at 8:00 a.m., a probable cause hearing

 was held in the Willoughby Municipal Court.” (Id. at ¶15).

        Moreover, at the November 20, 2019 Hearing, Plaintiff was asked: “And did you

 appear at the probable cause hearing to discuss the forfeiture?” Plaintiff responded: “I was --

 yeah, I was in attendance.”

        Plaintiff’s own allegations and testimony under oath defeat her claim for violation of

 her Fourteenth Amendment due process rights.

 Unlawful Delegation of Criminal Prosecution

        Plaintiff alleges that Defendants unlawfully delegated prosecutorial duties to private

 attorneys employed by a private entity with no authority to prosecute for violations of


                                                -8-
Case: 1:19-cv-01159-CAB Doc #: 35 Filed: 01/13/20 9 of 11. PageID #: 337



 criminal offenses. Thus, Plaintiff contends that Defendants violated Plaintiff’s right of access

 to the courts in contravention of the First Amendment to the United States Constitution.

 (ECF DKT #1, ¶¶ 45-46).

        Lake Humane Society is organized under R.C. 1717.05. Plaintiff points to R.C.

 1717.06 and asserts that a county humane society is empowered to criminally prosecute

 persons for acts of cruelty to animals, but only by and through a duly appointed humane

 agent. Plaintiff insists that Lake Humane Society did not conduct the Plaintiff’s prosecution

 through a humane agent.

        The precise language of R.C. 1717.06 reads: “ A county humane society organized

 under section 1717.05 of the Revised Code may appoint agents for the purpose of prosecuting

 any person guilty of an act of cruelty to persons or animals.”

        In addition, pursuant to R.C. 2931.18: “A humane society or its agent may employ an

 attorney, and may also employ one or more assistant attorneys to prosecute violations of law

 relating to . . . prevention of cruelty to animals or children” but “shall not employ an attorney

 or one or more assistant attorneys to prosecute a felony violation of section 959.131 of the

 Revised Code [cruelty against a companion animal].” (Emphasis added).

        The Court finds that R.C. 2931.18 is not in conflict with R.C. 1717.06, which is

 permissive and allows a humane society to employ a humane agent. Moreover, the

 prosecution by counsel employed by a humane society of a criminal action relating to cruelty

 to animals does not violate the constitutional requirement that prosecutions be carried on in

 the name of and by the authority of the state. State v. Hafle, 52 Ohio App.2d 9 (1977).

        The evidence in the instant matter demonstrates that the Eastlake Prosecutor,


                                                -9-
Case: 1:19-cv-01159-CAB Doc #: 35 Filed: 01/13/20 10 of 11. PageID #: 338



  Defendant Judson Hawkins, did not delegate any municipal prosecution to Jeffrey Holland or

  his associate DanaMarie Pannella. Those individuals, who prosecuted the animal cruelty case

  against Plaintiff, were employed by Lake Humane Society in the exercise of its independent

  authority pursuant to R.C. 2931.18. (Hawkins Affidavit, ECF DKT #5-1). The Court also

  notes that Plaintiff was charged with and convicted of misdemeanor offenses; so, the actions

  of Defendants did not run afoul of the exception for felony violations found in R.C. 2931.18

  (B). (ECF DKT #33, Hearing Witness and Exhibit List, Exhibit 9).

         Plaintiff admits that she was given a probable cause hearing. Throughout the

  proceedings in the Willoughby Municipal Court, Plaintiff appeared and was represented by

  counsel. Plaintiff had the opportunity to challenge the validity of the charges and of the

  proceedings; and, in fact, filed multiple appeals. A federal court does not sit as a reviewing

  tribunal over state or municipal courts. Plaintiff’s animal cruelty prosecution was statutorily

  appropriate and legally valid. Plaintiff has failed to demonstrate that her constitutional rights

  to due process and access to courts were denied to her.

                                     III. CONCLUSION

         The Court concludes that Plaintiff Nadine Bechtel lacks sufficient Article III standing

  to assert a Fourth Amendment unreasonable seizure claim. Moreover, Plaintiff’s allegations,

  supplemented by the evidence and testimony elicited at the November 20, 2019 Hearing, do

  not plausibly give rise to an entitlement to relief for Fourteenth Amendment and First

  Amendment violations. Therefore, Defendants’ Motion (ECF DKT #6) to Dismiss Plaintiff’s

  Complaint pursuant to Fed.R.Civ.P. 12(b)(6) is granted.

         In view of this decision and since Plaintiff’s criminal proceedings have concluded, the

                                                -10-
Case: 1:19-cv-01159-CAB Doc #: 35 Filed: 01/13/20 11 of 11. PageID #: 339



  Court finds that it is unnecessary to address Defendants’ alternative bases for dismissal, i.e.,

  the Younger abstention and Eleventh Amendment immunity.



         IT IS SO ORDERED.

         DATE: January 13, 2020


                                         s/Christopher A. Boyko
                                         CHRISTOPHER A. BOYKO
                                         Senior United States District Judge




                                                 -11-
